Maddox, J.:
Petitioner’s witnesses were not guests within the definition of the statute. They did not ask for and were not *113seeking a meal. There was the elusive time served sandwich present— one to constitute a meal for four. If Coleman testified truthfully, he knew that the furnishing of the sandwich (he says four were served) was but an incident in the violation of the law, that it was an attempted evasion thereof, for he said as a witness, “ I said I could not serve drinks without something to eat.” (S. M. page 39.) Respondent’s motion for a trial by jury denied.
Application for a revocation is granted, with costs.